         Case 1:09-cv-00540-REB Document 329 Filed 01/13/20 Page 1 of 5



Allen M. Gardner, #456723 (DC)                      Howard A. Belodoff, ISB # 2290
Michael E. Bern (pro hac vice pending)              Idaho Legal Aid Services, Inc.
Scott C. Jones, #986308 (DC)                        1447 South Tyrell Dr.
Latham & Watkins LLP                                Boise, ID 83706
555 Eleventh Street, N.W., Suite 1000               Phone: (208) 336-8980
Washington, DC 20004-1304                           Fax: (208) 342-2561
Phone: (202) 637-2200                               Email: howardbelodoff@idaholegalaid.org
Fax: (202) 637-2201
Email: Allen.Gardner@lw.com                         Eric Tars # 94857 (PA)
Email: Michael.Bern@lw.com                          National Law Center
Email: Scott.Jones@lw.com                            on Homelessness & Poverty
                                                    2000 M St., N.W., Suite 210
Attorneys for Plaintiffs                            Washington, DC 20036
                                                    Phone: (202) 638-2535
                                                    Fax: (202) 628-2737
                                                    Email: etars@nlchp.org


                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

ROBERT MARTIN, et al.,                          )    Case No. 1:09-cv-0540-REB
                                                )
                Plaintiffs,                     )   PLAINTIFFS’ MEMORANDUM
                                                )   REGARDING ISSUES REMAINING FOR
        v.                                      )   RESOLUTION
                                                )
CITY OF BOISE, et al.,                          )
                                                )
                Defendants.                     )



       PLAINTIFFS’ MEMORANDUM REGARDING ISSUES REMAINING FOR
                            RESOLUTION

       Plaintiffs hereby submit this memorandum in response to the Court’s Docket Entry Order

# 326, entered January 9, 2020.

       On April 1, 2019, the Ninth Circuit resolved the principal constitutional question at issue

in this case and issued three major holdings:




PLAINTIFFS’ MEMORANDUM                     REGARDING           ISSUES     REMAINING           FOR
RESOLUTION- Page 1
         Case 1:09-cv-00540-REB Document 329 Filed 01/13/20 Page 2 of 5



       First, it held that two plaintiffs in this litigation—Robert Martin and Pamela Hawkes—

have stated cognizable “claims for damages to which Heck has no application.” See Martin v.

City of Boise, 920 F.3d 584, 615 (9th Cir. 2019). Second, it held that two (different) plaintiffs

“have standing to seek prospective relief” because they have “demonstrated a genuine issue of

material fact regarding whether they face a credible risk of prosecution under the ordinances in

the future on a night when they have been denied access to Boise’s homeless shelters.” Id. at

610 (emphasis added). In particular, the court held that those plaintiffs—Robert Martin and

Robert Anderson— have established a genuine issue of material fact as to whether homeless

individuals face a credible risk of prosecution under the ordinances in circumstances in which

shelter is unavailable for them “for reasons other than shelter capacity.” Id. Third, the Court

resolved that the Eighth Amendment imposes constitutional limits on the circumstances in which

Boise may enforce its ordinances. In particular, the Court held “that the Eighth Amendment

prohibits the imposition of criminal penalties for sitting, sleeping, or lying outside on public

property for homeless individuals who cannot obtain shelter.” Id. at 616. As a result, the Court

held that “‘so long as there is a greater number of homeless individuals in [a jurisdiction] than

the number of available beds [in shelters],’ [Boise] cannot prosecute homeless individuals for

‘involuntarily sitting, lying, and sleeping in public.’” Id. at 617 (quoting Jones v. City of Los

Angeles, 444 F.3d 1118, 1138 (9th Cir. 2006)).

       The Supreme Court subsequently denied certiorari on December 16, 2019. No. 19-247,

2019 WL 6833408 (U.S. Dec. 16, 2019). And, on January 9, 2020, this Court entered an Order

“requiring the parties to file . . . a short memorandum outlining their position on what issues

remain for resolution in this case.” ECF No. 326. Plaintiffs’ position is as follows:




PLAINTIFFS’ MEMORANDUM                     REGARDING          ISSUES      REMAINING        FOR
RESOLUTION- Page 2
            Case 1:09-cv-00540-REB Document 329 Filed 01/13/20 Page 3 of 5



        First, three categories of claims for relief remain under the operative complaint and the

Ninth Circuit’s opinion.    See Revised Second Amended Complaint (SAC), ECF No. 171.

Specifically, Plaintiffs continue to seek: (1) damages, under the terms of the Ninth Circuit’s

opinion; (2) an injunction “enjoining Defendants, their officers, employees, assignees,

successors, and agents from enforcing Boise Municipal Code §§ 9-10-02 and 6-01-05(A), with

respect to persons sleeping or lying down in public” for whom shelter is unavailable; and (3) a

declaration that Defendants may not impose “criminal penalties” pursuant to the ordinances “for

sitting, sleeping, or lying outside on public property for homeless individuals who cannot obtain

shelter.”

        In Plaintiffs’ view, the parties and this Court can most efficiently resolve the remaining

issues in this case by proceeding as follows. First, Plaintiffs respectfully request that this Court

enter declaratory relief in light of the Ninth Circuit’s opinion. Because the Ninth Circuit’s

decision already has declared what the Eighth Amendment requires, this Court can and should

resolve Plaintiff’s claim for declaratory relief by entering judgment in Plaintiffs’ favor and

declaring that under the Eighth Amendment: (1) Defendants cannot impose “criminal penalties

for sitting, sleeping, or lying outside on public property for homeless individuals who cannot

obtain shelter;” Martin, 920 F.3d at 616; and (2) so long as there is a greater number of

homeless individuals in [Boise] than the number of available beds [in shelters],” Defendants

cannot prosecute homeless individuals for “involuntarily sitting, lying, and sleeping in public.”

Id. at 617 (quoting Jones, 444 F.3d at 1138). Because no further factual development or briefing

is necessary to resolve Plaintiff’s request for declaratory relief, this Court should enter partial

judgment for Plaintiffs with respect to its claim for declaratory relief. See Fed. R. Civ. P. 56(a)




PLAINTIFFS’ MEMORANDUM                     REGARDING           ISSUES      REMAINING          FOR
RESOLUTION- Page 3
         Case 1:09-cv-00540-REB Document 329 Filed 01/13/20 Page 4 of 5



(allowing partial summary judgment when there is no genuine dispute of material fact as to a

claim or part of a claim).

       Second, following entry of that declaratory judgment, Plaintiffs believe that the Court

should enter an order directing the parties to participate in a settlement conference for the

purpose of attempting to resolve the remaining claims for relief. Although the Ninth Circuit’s

opinion resolves the principal legal question of what the Eighth Amendment requires, practical

questions remain with respect to what steps Defendants plan to take in order to ensure that its

enforcement of the ordinances complies with the law. For instance, the Ninth Circuit’s opinion

recognizes that Defendants’ existing Shelter Protocol does not account for situations in which

one or more of Boise’s shelters is not at capacity, but individuals are turned away for reasons

other than shelter capacity, such as for exceeding stay limits. Martin, 920 F.3d at 610. A

settlement conference could allow the parties to attempt to reach resolution on those remaining

questions and could obviate the necessity of trying the principal remaining issues in this

longstanding case, conserving this Court’s resources as well as the parties’.

       Finally, if the settlement conference is not successful, this Court should set a trial

schedule for resolving Plaintiffs’ remaining claims for injunctive relief and damages. With

respect to the former, the Ninth Circuit’s decision resolves much about what the Eighth

Amendment requires; as such, the principal factual issue remaining on remand is whether the

particular plaintiffs remaining in the case have established “a credible risk of being issued a

citation on a night when Sanctuary is full and they have been denied entry to a BRM facility for

reasons other than shelter capacity.” Id. To that end, it may be appropriate to permit limited

written discovery into steps Defendants have taken, if any, to ensure that the City’s enforcement

of the ordinances complies with the Ninth Circuit’s decision.



PLAINTIFFS’ MEMORANDUM                     REGARDING            ISSUES     REMAINING       FOR
RESOLUTION- Page 4
         Case 1:09-cv-00540-REB Document 329 Filed 01/13/20 Page 5 of 5




Dated: January 13, 2020
                                                      /s/________________________
                                                      Howard A. Belodoff, ISB #2290
                                                      IDAHO LEGAL AID SERVICES, INC.
                                                      howardbelodoff@idaholegalaid.org
                                                      Attorney for Plaintiffs


                                      CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of January, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to
the persons listed below.



       Scott Muir    BoiseCityAttorney@cityofboise.org
       Brady J. Hall brady@mbelaw.net


                                                   /s/ Howard A. Belodoff




PLAINTIFFS’ MEMORANDUM                     REGARDING           ISSUES       REMAINING          FOR
RESOLUTION- Page 5
